Citation Nr: 9922220	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-26 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
dysthymia, chronic depression with anxiety, and post-
traumatic stress disorder (PTSD).  

2. Entitlement to an evaluation in excess of 10 percent for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to December 
1971 and from July 1972 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision from the 
Wichita, Kansas, Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC), which granted an 
increased evaluation of 10 percent for service-connected 
dysthymia, chronic depression with anxiety, and PTSD 
(previously evaluated as schizophrenia), effective from 
September 24, 1996.  The M&ROC further granted an increased 
evaluation of 10 percent for service-connected hypertension, 
effective from October 22, 1996.  By rating decision in 
December 1997, the M&ROC granted an increased evaluation of 
30 percent for service-connected dysthymia, chronic 
depression with anxiety and PTSD, effective from September 
24, 1996.  

In September 1998, the Board remanded the veteran's claims 
for further development to include obtaining medical 
treatment records and VA examinations.  The Board further 
directed that the M&ROC should consider the veteran's claims 
for entitlement to increased evaluations under the previous 
and amended criteria for rating the disabilities, and apply 
the criteria more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's service-connected psychiatric condition is 
manifested by obsessional rituals, impaired impulse 
control, difficulty in adapting to stressful conditions, 
inability to establish or maintain effective 
relationships, and severe social and industrial 
impairment.  

3. The veteran's service-connected hypertension is well 
controlled by medication and is not manifested by 
diastolic pressure readings of 100 or more or systolic 
pressure readings of 200 or more.  


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation of 70 percent for 
dysthymia, chronic depression with anxiety and PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Codes 9400-9411 
(effective prior to November 7, 1996);  38 C.F.R. § 4.130; 
Diagnostic Codes 9499-9405; 61 Fed.Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996. (1998).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7101 (effective prior to January 
12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 7101; 62 
Fed.Reg. 65207-65224 (Dec. 11, 1997) (effective January 
12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for high blood pressure and a 
neuropsychiatric disorder in February 1980.  

By rating decision in May 1980, the M&ROC granted service 
connection for paranoid-type schizophrenia with a 10 percent 
evaluation and for hypertension with a noncompensable 
evaluation, both effective from February 9, 1980.  By rating 
decision in May 1985, the M&ROC reduced the evaluation for 
paranoid-type schizophrenia to a noncompensable evaluation, 
effective from April 1, 1982.

In October 1993, the veteran requested that his outpatient 
mental health clinic progress notes be used for consideration 
of an increased evaluation for his neuropsychiatric 
condition.  By rating decision in March 1994, the M&ROC found 
that an increased evaluation for service-connected 
schizophrenia was not warranted.  Outpatient treatment 
records in August 1996, indicated complaints of inability to 
get along with people and trouble at work.  

In September 1996, the veteran was seen for psychological 
evaluation.  He reported quick anger reactions, increased 
anger and aggressiveness, hyper-alert reaction, and inability 
to get along with others.  The veteran indicated that he had 
set up traps around his home to injure people who tried to 
come into his yard uninvited.  The veteran had been married 
for 18 years.  He indicated that he did not engage in any 
leisure activity, but used to bowl, fish, and go to car races 
with his stepson, who had recently left for military service.  
The examiner indicated a diagnosis of PTSD, and a global 
assessment of functioning (GAF) rating of 80.  

The record contains numerous outpatient treatment records of 
blood pressure readings dated in 1994, 1995, and 1996, none 
of the readings indicated a diastolic value greater than 100.  
In October 1996, the veteran requested re-evaluation of his 
current service-connected conditions, including psychosis and 
hypertension.  

A psychiatric evaluation was conducted in November 1996 at 
the VA Medical Center (MC), where the veteran was also 
employed.  The veteran complained of increased anger, 
nervousness, depression, fatigue, feelings of worthlessness, 
and loss of appetite.  The veteran denied suicidal ideation, 
but refused to discuss any homicidal ideation for fear of 
losing his job.  

The veteran denied hallucinations, thought insertion, 
withdrawal, broadcasting, and blocking, and admitted to 
suspiciousness and paranoia.  His thought processes were 
coherent and goal-directed and his immediate, recent, and 
remote memory was intact.  The veteran's judgment was 
impaired by suspiciousness.  The examiner indicated diagnoses 
of chronic severe PTSD and major depression and reported a 
GAF rating of 60.  At psychological testing, also performed 
in November 1996, the veteran indicated feelings of anger and 
anxiety, fantasies of revenge and mistrust of the government, 
"strange thoughts," difficulty concentrating, hyper-
arousal, hyper-vigilance, difficulty sleeping, and difficulty 
getting along with others.  

A VA examination for mental disorders was conducted in 
December 1996, and the examiner noted review of the veteran's 
claims file.  The veteran reported that he infrequently saw a 
doctor at the VAMC, approximately once per year.  The veteran 
had been employed with the VAMC as an electronic mechanic 
since 1980.  Mental status examination showed fair judgment 
and insight.  The examiner noted that the veteran's peer 
relationships were diminished and he had a short temper.  
The veteran's memory was fine, but his concentration was 
diminishing.  The examiner indicated diagnoses of dysthymia, 
chronic depression with anxiety and mild PTSD with a GAF of 
65-70.  The examiner stated that the veteran's incapacity was 
moderate.  The veteran was able to continue working and doing 
social functions with the family, although he did tend to 
avoid people.  

A VA examination for hypertension was also conducted in 
December 1996.  The veteran reported occasional diaphoresis, 
frequent leg cramping, indigestion, and increased shortness 
of breath.  The following blood pressure readings were noted: 
sitting - 135/80, 138/82, 135/75; lying - 142/78; and 
standing - 140/75.  Chest X-ray showed no heart enlargement, 
and no evidence of cardiomegaly was noted.  The examiner 
indicated a diagnosis of reasonably-controlled blood pressure 
on current medication.  

In his notice of disagreement, received in May 1997, the 
veteran indicated that his psychiatric disability had forced 
him into an early retirement.  He further stated that his 
hypertension had become more severe.  

At a hearing before an M&ROC hearing officer in September 
1997, the veteran referred to a written statement, and read 
much of the statement into the record.  He reported that he 
seemed to be acting out his military training in setting up 
perimeters and defensive tactics around his home and on walks 
with his dog.  Transcript, pp. 3-5.  The veteran testified 
that he sought treatment at VA approximately once per week.  
Transcript, p. 5.  He indicated that he used his sick and 
vacation leave time in two-to-three hour parcels, whenever he 
needed to "get away" from work.  Transcript, pp. 6-7.  He 
reported that after retirement he got a job driving a van two 
days per week.  Transcript, p. 8.  The veteran stated that 
his wife told him that she felt like she had to "walk on 
thin ice" to avoid bothering the veteran and lived in fear 
of him.  Transcript, p. 13.  

The veteran submitted a written statement at the September 
1997 hearing, indicating that he had no friends due to an 
inability to trust others.  He stated that he had attempted 
to join bowling leagues, but had to quite due to nervousness 
and anger when around crowds of people.  He reported that he 
used to enjoy fishing, but now spent most of his time making 
his area secure from possible intruders.  The veteran stated 
that he took early retirement in January 1997, at a financial 
loss, because he felt that he could not do his job anymore.  
He indicated that he was able to maintain the employment for 
as long as he had because he worked alone and had installed 
double locks and a buzzer on the door to his room.  

The veteran also submitted a letter from W.P.H., the 
veteran's supervisor for eight years.  He stated that the 
veteran did an excellent job, but would become angry and 
distraught at minor issues and had to use sick leave to 
escape such situations.  W.P.H. reported that the veteran 
worked best when separated from other personnel.  

In September 1998, the Board remanded the veteran's claims 
for further development to include obtaining medical 
treatment records and VA examinations.  

The Board further directed that the M&ROC should consider the 
veteran's claims for entitlement to increased evaluations 
under the previous and amended criteria for rating the 
claimed disability, and apply the criteria more favorable to 
the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The record contains outpatient treatment records dated from 
September 1996 to October 1998.  Treatment notes in December 
1996 and January 1997, noted improvement in the veteran's 
sleeping patterns and anger responses since retirement.  The 
records later showed anger due to guilt feelings about not 
working.  The veteran obtained a part-time job delivering 
flowers and medications and for the most part enjoyed this 
job.  However, small changes in his schedule caused anxiety, 
anger, and stress.  

In October 1997, the veteran indicated increased 
psychological pain due to a written description submitted by 
his spouse detailing her fear of him and her inability to 
socialize due to his psychiatric condition.  In March 1998, 
the veteran reported increased control over his irritation 
and frustration, and stated that he enjoyed his job, even 
thought part-time, and enjoyed his time with his family.  
Treatment records in August 1998, noted blood pressure 
readings of 136/79, and in September 1998 of 138/70.  

A VA examination for hypertension was conducted in December 
1998.  The veteran reported pain in his head with elevated 
blood pressure readings.  The examiner noted blood pressure 
readings on the day of examination of 125/73, and previous 
readings in November and December 1998 of 132/74 and 102/76, 
respectively.  The examiner indicated a diagnosis of well-
controlled hypertension.  

A VA examination for mental disorders was also conducted in 
December 1998.  The veteran reported that he had worked for 
VA for 18 years, but it had been recommended that he retire, 
as the job was becoming very stressful.  The veteran denied 
hallucinations and other psychotic symptoms.  The veteran 
reported thoughts of ways to defend himself in all 
situations, including the examination.  The examiner noted 
startle responses to any noise during the examination.  

The veteran reported avoiding crowds and being uncomfortable 
having his back on anyone, and indicated that he had feelings 
of guilt because of the effect his behavior had on his 
family.  The examiner stated that the veteran's PTSD symptoms 
were persistent and severe, and the veteran had a tendency to 
cover up his symptoms.  The examiner indicated diagnoses of 
chronic PTSD, chronic dysthymic depression and a GAF of 55.  
The examiner stated that, although the veteran appeared 
functional, he lived his life as if he were in a bunker 
protecting himself from enemies.  


Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


Dysthymia, Chronic Depression with Anxiety and PTSD

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the M&ROC provided the 
veteran notice of the revised regulations in the February 
1999 supplemental statement of the case.  Thus, the Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency 
? and reliability levels as to produce definite industrial 
impairment; 
? 
? 
? 
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment;
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9499-9405 
(1996).

The current Schedule provides for the following evaluations:  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9499-9405 (1998).

Hypertension

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the VA Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system.  
62 Fed. Reg. 62507 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version more favorable to him.  See Karnas, 1 Vet. App. 
at 311.  

In the instant case, the M&ROC provided the veteran notice of 
the revised regulations in the February 1999 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule, hypertensive vascular disease 
(essential arterial hypertension) is evaluated as follows:
? 60 percent for diastolic pressure predominantly 130 or 
more and severe symptoms;
? 40 percent for diastolic pressure predominantly 120 or 
more and moderately severe symptoms;
? 20 percent for diastolic pressure predominantly 110 or 
more with definite symptoms; and 
? 10 percent for diastolic pressure predominantly 100 or 
more.  
When continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).  

Under the current Schedule, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is 
evaluated as follows:
? 60 percent for diastolic pressure predominantly 130 or 
more;
? 40 percent for diastolic pressure predominantly 120 or 
more;
? 20 percent for diastolic pressure predominantly 110 or 
more or systolic pressure predominantly 200 or more; and
? 10 percent for diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  
Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).  


Analysis

Dysthymia, Chronic Depression with Anxiety and PTSD

Under the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) a GAF of 51-60 indicates moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  A GAF of 61-70 indicates some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally function pretty well, with some 
meaningful interpersonal relationships.  A GAF of 71-80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors and no 
more than slight impairment in social, occupational, or 
school functioning.  

In the instant case, the Board finds that the veteran's 
symptomatology most closely approximates the criteria for a 
50 percent evaluation under the old Schedule.  The veteran 
had accepted early retirement for his position with VA and 
his supervisor had indicated that, for the most part, he did 
an excellent job.  The supervisor further noted that the 
veteran performed best when not interacting with others and 
had outbursts of anger at minor issues.  The outpatient 
treatment records indicating that the veteran became more 
anxious after retiring due to a sense of duty to support his 
family and his condition improved upon taking a part-time 
delivery driver position.  

However, the veteran continued to report anxiety in his part-
time position whenever his routine was varied.  The medical 
records indicated obsessional thoughts regarding the 
veteran's safety and routine.  The veteran reported that he 
had no social interaction with others, except for his wife 
and stepson.  The veteran indicated a good relationship with 
both, but was disturbed and experienced guilt, due to his 
wife's description of her social isolation due to his 
psychiatric condition.  The Board notes that a VA examiner 
classified the veteran's psychiatric symptomatology as severe 
in nature.  

As the Board noted earlier, the previous criteria provide for 
a 70 percent evaluation for psychiatric disability which is 
productive of severe social and industrial impairment.  
Accordingly, in view of the evidentiary record, the appellant 
meets the criteria for a grant of a 70 percent evaluation for 
his psychiatric disability rated as dysthymia, chronic 
depression with anxiety, and PTSD.

The criteria for a 100 percent evaluation under the previous 
criteria for rating psychiatric disabilities have not been 
met.  In this regard, the Board notes that despite his 
overall psychiatric disability, the veteran still maintains 
control of his mental faculties.  While he leads to some 
degree an isolative life, he nonetheless maintains contact 
with family members and continues to function in an 
industrial setting.  The appellant is in contact with 
reality, and as the Board noted above, is gainfully employed.  
His psychiatric disability has not rendered him totally 
disabled as to permit assignment of a 100 percent evaluation 
under the old criteria.

Under the new Schedule, the Board finds that the veteran also 
meets the criteria for an increased evaluation of 70 percent, 
but not to an evaluation in excess of 70 percent.  The Board 
notes that the veteran displays symptomatology, which meets 
some criteria for 30, 50, and 70 percent evaluations under 
the current Schedule.  The evidence indicates that the 
veteran was able to perform his job duties well, with 
episodes of anger, a criteria for a 30 percent evaluation.  
However, the veteran also testified and reported on VA 
examination his inability to establish social relationships 
or relationships with his co-workers.  

The only relationships the veteran reported were with his 
wife and stepson, and he was distraught to learn of his 
wife's fear and social isolation due to his psychiatric 
conditions.  In addition, the veteran indicated numerous 
obsessional rituals having to do with his personal safety, 
including double locks and a buzzer on his room at work, 
booby-traps around his home, and constant thoughts of ways to 
defend himself.  The veteran also reported, and his work 
supervisor corroborated, his impaired impulse control.  
Treatment records noted that veteran's difficulty in adapting 
to changes in his or his wife's work schedule, resulting in 
difficulty sleeping and anger outbursts.  


The Board finds that the veteran's symptomatology more 
closely approximates the criteria for an evaluation of 70 
percent under the current Schedule.  However, the evidence 
does not establish total occupational and social impairment 
as required for an evaluation of 100 percent.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).

Hypertension

In the instant case, the VA examiner in December 1998 noted 
blood pressure readings taken on three different days in 
December 1998.  None of these readings indicated diastolic 
pressure of 100 or more.  In addition, the outpatient 
treatment records from 1994 to 1998 noted no readings with a 
diastolic pressure of 100 or more.  Nor did the blood 
pressure readings note a systolic pressure of 160 or more.  
The Board finds that the evidence preponderates against an 
evaluation in excess of 10 percent under both the old and 
current Schedular criteria.  

Other Matter

The RO provided the appellant with the criteria for 
eligibility to receive an increased evaluation for either his 
psychiatric disability or hypertension on an extraschedular 
basis.  The RO determined that there was no basis upon which 
to predicate a grant of entitlement to an increased 
evaluation on an extraschedular basis.  The Board agrees.  In 
this regard, the Board notes that neither his psychiatric 
disability nor his hypertension have rendered his disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care.  

The current evaluations for the appellant's psychiatric 
disability and hypertension adequately compensate him for the 
nature and extent of their respective severity.  

The regular schedular standards have not been inadequate.  No 
basis exists upon which to predicate referral of the 
veteran's case to the Director of the VA Compensation and 
Pension service for consideration of extraschedular 
evaluation under the criteria of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased evaluation of 70 percent for 
dysthymia, chronic depression with anxiety, and PTSD is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).


